In a proceeding pursuant to Family Court Act article 4, Marc David Rosenberg appeals from an order of commitment of the Family Court, Westchester County (Bellantoni, J.), dated October 22, 1992, which, after a hearing, committed him to a six-month period of incarceration for his willful violation of a prior order of support.
Ordered that the order of commitment is affirmed, with costs.
Contrary to the appellant’s arguments, the record supports the Family Court’s determination that he was in willful noncompliance with a prior order of support. Indeed, although he failed to make the required support payments, the appellant testified that he was earning $75,000 per year and that he was in the process of purchasing a lucrative dental practice (see, Matter of Orzechowski v Orzechowski, 206 AD2d 535; Badenhop v Badenhop, 84 AD2d 773).
Further, because the record reveals that alternative remedies would have been ineffectual, the court did not improvidently exercise its discretion when it sentenced the appellant to a six-month period of incarceration (see, Ruggerio v Ruggerio, 173 AD2d 595; Matter of Aron v Aron, 140 AD2d 697).
*667We have considered the appellant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Miller, Ritter and Krausman, JJ., concur.